MEMORANDUM**
Wei Lun Zhou petitions for review of the Board of Immigration Appeals’ discretionary denial of his request for waiver of removal. 8 U.S.C. § 1182(c) (1995). We dismiss for lack of jurisdiction.
*77Simply put, we lack jurisdiction to review discretionary denials of 8 U.S.C. § 1182(c) relief. See 8 U.S.C. § 1252(a)(2)(B)(ii); see also Martinez-Ro-sas v. Gonzales, 424 F.3d 926, 929 (9th Cir.2005); Torres-Aguilar v. INS, 246 F.3d 1267, 1270 (9th Cir.2001). We recognize that Zhou suggests a constitutional basis for his claims, but at best he has simply attempted to cover bare abuse of discretion arguments with a simulacrum of constitutional clothing. That will not do. See Martinez-Rosas, 424 F.3d at 930; Torres-Aguilar, 246 F.3d at 1271.
Petition DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.